Citation Nr: 1204080	
Decision Date: 02/03/12    Archive Date: 02/13/12

DOCKET NO.  12-00 091	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Whether the Veteran may be considered a fugitive felon from July 23, 2010, to August 23, 2010, for the purpose of suspending VA disability compensation.  


REPRESENTATION

Veteran represented by:  Disabled American Veterans


ATTORNEY FOR THE BOARD

Debbie A. Breitbeil, Counsel



INTRODUCTION

The Veteran, who is the appellant, served on active duty August 1976 to August 1979 and from October 1982 to February 1985.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a January 2011 administrative decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

Since the filing of a substantive appeal in November 2011, the Veteran's representative, Disabled American Veterans, was not offered an opportunity to present argument.  As outcome is favorable, the Veteran has been prejudiced by the Board's action. 

In November 2011, the Veteran clarified, in accordance with 38 C.F.R. § 20.204, that he was withdrawing from the appeal service connection for erectile dysfunction, bilateral pes planus, left shoulder and arm radiculopathy, posttraumatic stress disorder and claims for increase for headaches and cervical spine strain.  

Other issues on appeal, service connection for residuals of right knee and low back injuries, are the subject of a separate decision.  


FINDINGS OF FACT

1.  A warrant for the arrest of the Veteran for a felony crime was issued on July 23, 2010. 

2.  The warrant was cleared on August 23, 2010, when the Veteran turned himself in to authorities. 

3.  For the period of July 23, 2010, to August 23, 2010, the Veteran's VA disability compensation, in the amount of $974, was suspended.  




3.  The evidence does not establish that the Veteran met the definition of a fugitive felon during the period from July 23, 2010, to August 23, 2010, as the evidence does not show that he was engaged in the intentional act of fleeing from prosecution, or custody or confinement after conviction, for a felony offense, or that he was in violation of a condition of probation or parole for a felony conviction. 


CONCLUSION OF LAW

The Veteran was not a fugitive felon for the period of July 23, 2010, to August 23, 2010, and the suspension of his VA disability compensation during that period was not in accordance with law.  38 U.S.C.A. § 5313B (West 2002); 38 C.F.R. § 3.665(n) (2011).  

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim.  As the decision herein is entirely favorable to the Veteran, VCAA compliance need not be addressed.  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran contends that his VA disability compensation should not have been suspended for the period from July 23, 2010, to August 23, 2010, based on an outstanding warrant for his arrest based on a felony criminal complaint, because he did not flee prosecution and he surrendered to the authorities.  The Board agrees that the Veteran did not meet the VA definition of "fugitive felon" and therefore finds that the suspension of his compensation was not in accordance with law. 



Compensation is not payable on behalf of a veteran for any period during which he is a fugitive felon.  The term "fugitive felon" means a person who is a fugitive by reason of:  (i) fleeing to avoid prosecution, or custody or confinement after conviction, for an offense, or an attempt to commit an offense, which is a felony under the laws of the place from which the person flees; or (ii) violating a condition of probation or parole imposed for commission of a felony under Federal or State law.  The term "felony" includes a high misdemeanor under the laws of a State which characterizes as high misdemeanors offenses that would be felony offenses under Federal law.  38 C.F.R. § 3.665(n); 38 U.S.C.A. § 5313B (West 2002). 

Here, the Veteran was wanted for a felony crime.  On July 23, 2010, the Tillman County Sheriff's Office issued a bench warrant for his arrest.  The warrant was cleared on August 23, 2010.  Just prior to the one-month period, the Veteran appeared at VA examinations on July 8, 2010, and July 12, 2010.  During the one-month period, the Veteran was contacted on the telephone by a representative from VA on August 9, 2010, in regard to a claim for a total disability compensation rating based on individual unemployability.  Then, on August 18, 2010, the Veteran appeared at a VA medical center and underwent a VA compensation examination relative to a claim for increased for a service-connected disability.  The address for the Veteran did not change for the duration of this one-month period.  

The RO informed the Veteran in November 2010 of its proposal to suspend his VA disability compensation for the period of July 23, 2010, to August 23, 2010, because VA law prohibits payment of VA benefits to beneficiaries for the period when a Veteran is a fugitive felon.  The RO indicated that it had been notified by law enforcement authorities that he had been identified as a fugitive felon as he was the subject of an outstanding warrant for the one-month period.  






In a letter in January 2011, the RO notified the Veteran that it had suspended his disability compensation for the month of July 23, 2010, (the date the warrant issued) to August 23, 2010, (the date the warrant was cleared).  The RO informed him that the action created an overpayment.  A subsequent letter from the VA Debt Management Center in St. Paul, Minnesota, contained notice that the overpayment amount was $974.  In a letter in January 2011, the Veteran explained the reasons why he should not be considered a fugitive.  

In reviewing the record, the warrant was issued based on a criminal complaint involving a felony.  The pertinent definition of "fugitive felon," is flight to avoid prosecution, custody, or confinement.  38 C.F.R. § 3.665. 

VA's General Counsel has noted that the legislative history, which barred fugitive felons from receiving Supplemental Security Insurance from the Social Security Administration (SSA) and food stamps from the Department of Agriculture, was designed to cut off the means of support that allows fugitive felons to continue to flee and it was the intent of Congress to deny fugitives the means.  VAOPGCPREC 7-2002 (Dec. 3, 2002). 

Here, the Veteran contends that he did not flee prosecution and in fact surrendered himself to authorities after learning of the warrant and after he underwent a scheduled VA compensation examination.  He argues, credibly, that he informed the office of the district attorney and his attorney of his upcoming scheduled VA examination and of the importance of the examination to his VA disability claim.  He asserted that after the completion of his VA examination and after he obtained his medications he contacted his attorney and informed him that he was ready to turn himself in, which he did to the bail bondsman on August 23, 2010.  







He stated that the bail bondsman told him that he knew where the Veteran was located the whole time.  He added that he only knew about the warrant from August 10, 2010.   

The evidence of record shows that the Veteran did not move during the period that the warrant was outstanding and that the Veteran surrendered within days of the completion of his VA examination. 

In the view of the Board, the evidence does not support a finding of an intentional act of flight during the period of July 23, 2010, to August 23, 2010, when the warrant was outstanding.  The Veteran appeared at a VA medical center on August 18, 2010, to undergo a scheduled VA examination.  The Veteran indicated that both the office of the district attorney and the bail bondsman knew of his whereabouts and his pending VA examination after the warrant for his arrest warrant was issued.  There is no evidence to contradict the Veteran's statement.  He also stated in his January 2011 letter that he did not learn of the warrant until a couple weeks after it issued and that he was not served the warrant until early in August 2010.  There is also no evidence that the Sheriff's Office had attempted to serve the warrant on the Veteran on or about July 23, 2010.  The date of service of the warrant is not clear from the record, however.  One record in the file concerning the Veteran's case, evidently obtained through an internet search, notes for the date of August 23, 2010, the following:  "bench warrant/officer's report - served 8-22-10 by bondsman."  Still, by the Veteran's account, he knew of or was served the warrant in early August 2010.  

Further, there is no evidence to demonstrate that the Veteran took any action to avoid service of the warrant.  As noted earlier, there is no evidence in the record to show that the Veteran changed his address or telephone number or that he otherwise absented himself from the jurisdiction in order to avoid prosecution.  





Rather, in this case, the only evidence indicating that the Veteran was a fugitive felon was the existence of the warrant that issued in July 23, 2010, and his delay in responding to the warrant until after the conclusion of his scheduled VA compensation examination on August 18, 2010.  The totality of the evidence shows that, rather than attempting to evade prosecution, the Veteran's actions show that he was trying to delay prosecution for a few weeks for the stated reason that he did not wish to miss a VA compensation examination that had a bearing on his receipt of VA disability compensation.  He did not relocate during the period of the outstanding warrant, and he was in contact with VA and, by the Veteran's own report, with his attorney and the office of the district attorney.  

Accordingly, the Board finds that there is no evidence of flight to avoid prosecution, or custody or confinement after conviction, and that the warrant was not for violation of probation or parole following a felony conviction.  Thus, the Veteran was not a "fugitive felon" within the meaning of the applicable law and the suspension of VA disability compensation for that time period was not in accordance with law.  As VA disability compensation was not properly suspended, the VA disability compensation should be restored.  

ORDER

As the Veteran was not a fugitive felon from July 23, 2010, to August 23, 2010, his VA disability compensation during that period was improperly suspended, and the appeal is granted.  



____________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


